DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on July 12, 2022. Claims 1, 6, 8, 11, 16, 18 and 20 are amended, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on July 12, 2022 have been fully considered. 
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms, which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of patent publication US 10853914. 
Claims 1, 11 and 29 of the instant application include all of the limitations of claims 1, 9 and 17, respectively, of US Patent 10853914.
Although the claims at issue are not identical, they are not patentably distinct from each other. It is clear that all the elements of the instant application claims are to be found in patent claim 10853914. The difference between the instant application claims 1, 11 and 20 and the patent claim 1, 9 and 17 lie in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of the instant application claims 1-20.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200020075 A1 (Khwaja), in view of Meng, X., Wang, W. and Leong, B., 2015, October. Skystitch: A cooperative multi-UAV-based real-time video surveillance system with stitching. In Proceedings of the 23rd ACM international conference on Multimedia (pp. 261-270) (Meng), in further view of US 20180227487 A1 (Heo) and Lei, J., Du, X., Zhu, Y.F. and Liu, J.L., 2009. Unwrapping and stereo rectification for omnidirectional images. Journal of Zhejiang University-Science A, 10(8), pp.1125-1139 (Lei).
Regarding Claims 1, 11 and 20, Khwaja teaches:
A method comprising: generating, by a computing device and based on a first set of control points, a first panoramic image from a first locus point; identifying, by the computing device, a second set of control points based upon which a second panoramic image is to be generated from a second locus point different from the first locus point, the identifying of the second set of control points based on the first set of control points that were used to generate the first panoramic image from the first locus point; and generating, by the computing device based on the second set of control points, the second panoramic image from the second locus point (Khwaja: Figs. 1-5, a system configuration that takes set of images from different points (i.e. locus points), e.g. Figs. 4-5, and uses these images (i.e. target set of image) to stitching out a panoramic image in Figs. 4-9; each image has a set of feature points (i.e. control points) to enable stitching image as illustrated in Fig. 12-15, where the 2nd set of control points of the 2nd image is generated or correlated with the 1st set of control points of the 1st image, so does the 3rd set of control points and etc.).
Khwaja does not illustrate explicitly on a method of generating control points of two overlapping feature/control points. However, Meng teaches (Meng: 3.4, generating homography matrix H using frames from different cameras (i.e. locus points) and optical flow to generate matched features (i.e. feature/control points)).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Khwaja with a method of generating control points of two overlapping feature/control points as further taught by Meng. The advantage of doing so is to enable real time video stitching with lower computation cost and higher image quality  (Meng: Abstract).
Khwaja does not illustrate explicitly on both spatial and temporal images for image stitching. However, Heo teaches (Heo: Fig. 12 and [0115]-[0119], two subsets of images are taken sequentially; using the 1st subset to create panoramic image and 2nd subset (different frame rate vs. the 1st subset) to correct partial section of panoramic).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Khwaja with both spatial and temporal images for image stitching as further taught by Heo. The advantage of doing so is to enable video stitching with different frame rate image set to improve stitching image quality (Heo: Abstract).
Khwaja illustrates forming a complete 360 degree panoramic image based on multiple locus images, which partial panoramic images (e.g. 180 degree) maybe stitched together to form a 360 degree image. Khwaja does not illustrate explicitly to rectify one panoramic image with another using different locus point. However, Lei teaches (Lei: p1129 – 1138, two ring images are captured by two up-down omnidirectional camera, e.g. in Fig, 4b, and two locus points e1 and e2 as in Fig. 5; In Fig. 6, a process of rectification of two panoramic images).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Khwaja with rectify one panoramic image with another using different locus point as further taught by Lei. The advantage of doing so is to enable 3D reconstruction from two omnidirectional images with unknown camera parameters (Lei: Intro).
Regarding Claims 2 and 12, Khwaja as modified teaches all elements of Claims 1 and 11 respectively. Khwaja as modified further teaches:
The method of claim 1, wherein the first and second panoramic images are included within a target location image set that includes a plurality of panoramic images depicting a target location from a plurality of different locus points at the target location, the plurality of different locus points including the first and second locus points (Khwaja: Fig. 8).
Regarding Claims 3 and 13, Khwaja as modified teaches all elements of Claims 1 and 11 respectively. Khwaja as modified further teaches:
The method of claim 1, wherein the identifying of the second set of control points based on the first set of control points comprises: assigning, to each of the control points in the first set of control points, a respective confidence value representative of a likelihood that the control point will be compatible with a set of control points that leads to a successful generation of the second panoramic image; and filtering the first set of control points based on the respective confidence values assigned to each of the control points (Khwaja: [0107]-[0109], quality of feature points are measured vs. a pre-determined threshold value, are flagged as being suspect).
Regarding Claims 4 and 14, Khwaja as modified teaches all elements of Claims 1 and 11 respectively. Khwaja as modified further teaches:
The method of claim 1, further comprising determining, by the computing device, that the first locus point is in close spatial proximity to the second locus point; wherein the obtaining of the first set of control points used to generate the first panoramic image from the first locus point is performed based on the determining that the first locus point is in close spatial proximity to the second locus point (Khwaja: Figs. 6-8).
Regarding Claims 5 and 15, Khwaja as modified teaches all elements of Claims 1 and 11 respectively. Khwaja as modified further teaches:
The method of claim 1, further comprising determining, by the computing device, that image segments used to generate the first panoramic image were captured in close temporal proximity to image segments used in a failed attempt to generate the second panoramic image from the second locus point; wherein the obtaining of the first set of control points used to generate the first panoramic image from the first locus point is performed based on the determining that the image segments used to generate the first panoramic image were captured in close temporal proximity to the image segments used in the failed attempt to generate the second panoramic image (Meng: 3.4, generating homography matrix H using frames from different cameras (i.e. locus points) and optical flow (temporal) to generate matched features (i.e. feature/control points); Heo: Fig. 12 and [0115]-[0119], two subsets of images are taken sequentially; using the 1st subset to create panoramic image and 2nd subset (different frame rate vs. the 1st subset) to correct partial section of panoramic, where the 1st panoramic image has error to be fixed).
Regarding Claims 6 and 16, Khwaja as modified teaches all elements of Claims 1 and 11 respectively. Khwaja as modified further teaches:
The method of claim 1, further comprising: determining, by the computing device, that image segments used to generate a third panoramic image were captured in close temporal proximity to image segments used in a failed attempt to generate the second panoramic image from the second locus point; obtaining, by the computing device based on the determining that the image segments used to generate the third panoramic image were captured in close temporal proximity to the image segments used in the failed attempt to generate the second panoramic image, a third set of control points used to generate the third panoramic image from a third locus point different from the first and second locus points; and determining, by the computing device, that the first locus point is in close spatial proximity to the second locus point; wherein: the generating the first panoramic image from the first locus point is performed based on the determining that the first locus point is in close spatial proximity to the second locus point; and the identifying of the second set of control points is further based on the third set of control points (Meng: 3.4, generating homography matrix H using frames from different cameras (i.e. locus points) and optical flow (temporal) to generate matched features (i.e. feature/control points); Heo: Fig. 12 and [0115]-[0119], two subsets of images are taken sequentially; using the 1st subset to create panoramic image and 2nd subset (different frame rate vs. the 1st subset) to correct partial section of panoramic. It is noted that 3rd set control points may depend on both the 1st and 2nd, e.g. Khwaja Fig. 6 image I-6, or only the 2nd set, e.g. I-7 or I-5).
Regarding Claims 7 and 17, Khwaja as modified teaches all elements of Claims 1 and 11 respectively. Khwaja as modified further teaches:
The method of claim 1, further comprising obtaining, by the computing device, a third set of control points used in a failed attempt to generate the second panoramic image; wherein the identifying of the second set of control points is further based on the third set of control points (Meng: section 3.4, use both spatial and temporal info to improve accuracy of control points, i.e. H matrix).
Regarding Claims 8 and 18, Khwaja as modified teaches all elements of Claims 1 and 11 respectively. Khwaja as modified further teaches:
The method of claim 1, further comprising attempting, by the computing device, to generate the second panoramic image; wherein: the attempting results in a failed attempt to generate the second panoramic image, and the generating of the first panoramic image and the identifying of the second set of control points are performed in response to the failed attempt as part of an additional attempt to successfully generate the second panoramic image and thereby recover from the failed attempt (Heo: Fig. 12).
Regarding Claims 9 and 19, Khwaja as modified teaches all elements of Claims 1 and 11 respectively. Khwaja as modified further teaches:
The method of claim 8, further comprising determining, by the computing device, that each image segment of an image segment set used in the failed attempt to generate the second panoramic image satisfies a predetermined image quality threshold; wherein the generating of the second panoramic image includes performing, in response to the determining that each image segment of the image segment set satisfies the predetermined image quality threshold, the additional attempt to successfully generate the second panoramic image based on the image segment set previously used in the failed attempt to generate the second panoramic image (Heo: Fig. 12, first subset is used to generate the 1st panoramic image, and most of the 1st subset and portion of the 2nd subset are used for the 2nd panoramic generation, which the replaced parts of the 1st subset cause failed attempt (i.e. quality issue)).
Regarding Claim 10, Khwaja as modified teaches all elements of Claims 1/8-9. Khwaja as modified further teaches:
The method of claim 9, further comprising: detecting, by the computing device in response to the performing of the additional attempt to successfully generate the second panoramic image, that the generation of the second panoramic image based on the second set of control points results in an additional failed attempt to generate the second panoramic image; and providing, by the computing device in response to the detecting that the generation of the second panoramic image results in the additional failed attempt, an alert that indicates to a user that the additional failed attempt has occurred (Khwaja: [0107]-[0109], quality of feature points are measured vs. a pre-determined threshold value, are flagged as being suspect).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649